Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Response to Amendment
Claims 1, 4-8, 11-15, and 18-21 were previously pending and subject to a final action dated 02/09/2022. In the response filed on 05/09/2022, claims 1, 4-8, 13-15, 18 and 20-21 were amended. Therefore, claims 1, 4-8, 11-15, and 18-21 are currently pending and subject to the non-final action below.

Response to Arguments
Applicant's arguments filed 05/09/2022 regarding claims 1, 4-8, 11-15, and 18-21 under 35 U.S.C. 103 have been fully considered have been fully considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (US PGPUB: 20130046544, Filed Date: Oct. 16, 2012, hereinafter “Kay”) in view of GUOPING (CN102193736A, Pub: Sep. 21, 2011, hereinafter "Guoping").
Regarding independent claim 1, Kay teaches: A system for recognizing input of multiple input types on computing devices, each computing device comprising a processor and at least one non- transitory computer readable medium storing instructions that, when executed by the processor, cause the processor to: (Kay − [0101-0102] FIG. 6 one or more processors or central processing unit (CPU) 601, and at least one memory 610, computer implemented instructions)
cause display of, on a portion of an interface surface of a computing device, a layout of character keys as a keyboard;  (Kay − [0009] FIG. 4 keyboard with character keys)
accept, at the portion of the interface surface, an input recognize the accepted input as a first recognized object corresponding to a handwriting type of input and ii) a second recognized object corresponding to a touch typing type of input or a stroke typing type of input; (Kay – Fig. 5E [0088] The user interface described herein permits a user to input different types of input features in any order (e.g., to input a trace followed by two taps, followed by three traces, etc.). Furthermore, the user interface permits a user to pause after inputting a first feature (e.g., a trace) (this representing the first recognized object), and then resume his input (e.g., to input a second trace or to input a tap) – (this representing the second recognized object).)
assign, based on determining whether the accepted input forms a handwritten character with one or more prior inputs having been input prior to accepting the accepted input, (Kay – [0089] FIG. 5E illustrates how the user interface may receive an input from a user that comprises different types of tactile input features and, in response, displays a word list that is generated using all of the multiple input features. In the example of FIG. 5E, from T=[1:3], the user provides the same input as shown in FIG. 5C by tracing out a line that results in the default word "how" being displayed in the word choice list. The user then pauses until T=7, when he taps between the "E" and "R" keys (which may result in the display of an updated word choice list). He again pauses until T=9, when he initiates a new trace near the "V" key that ends near the "F" and "R" keys at T=10. At the conclusion of this trace, using the totality of all of the input features (i.e., a first trace (consisting of three corners and two segments), a tap, and the second trace (consisting of two corners and one segment), the disambiguation module updates the word choice list so that the default word displayed in the user interface is "however."))
generate a list of candidates including the first recognized object and the second recognized object, the first recognized object and the second recognized object being ranked based on the first probability value assigned to the first recognized object and the second probability value assigned to the second recognized object; (Kay − [0075] FIG. 5A illustrates a user interface suitable for receiving multi-modal user inputs (e.g., a mixture of taps, traces, hovers, other tactile inputs and/or non-tactile inputs) and outputting words. [0081] Thus, to facilitate an improved user experience, the disclosed user interface may provide user input received from the virtual keyboard area 510 (and other areas of the touch-sensitive display and/or other inputs) to a disambiguation system or module such as the disambiguation module disclosed herein. The disambiguation module resolves the received user input to generate a suggested list of word choices (a "word choice list") that may be rank-ordered or otherwise organized in a logical fashion. The user interface may then display a subset of the word choice list generated by the disambiguation module in the word choice list area 508 (e.g., in an ordered or grouped fashion). Within the word choice list area, one or more default words may be highlighted (e.g., "are" as shown in FIG. 5A) and/or displayed in the output area. [0083] FIGS. 5B-G illustrate various types of user inputs that may be received by the suitable user interface shown in FIG. 5A and analyzed by a disambiguation module to produce a word choice list that is displayed within the user interface. [0088] The user interface described herein permits a user to input different types of input features in any order (e.g., to input a trace followed by two taps, followed by three traces, etc.). Furthermore, the user interface permits a user to pause after inputting a first feature (e.g., a trace), and then resume his input (e.g., to input a second trace or to input a tap). After a pause, a disambiguation module may utilize both the input features detected before the pause and after the pause in order to generate a word choice list. [0089] FIG. 5E illustrates how the user interface may receive an input from a user that comprises different types of tactile input features and, in response, displays a word list that is generated using all of the multiple input features. In the example of FIG. 5E, from T=[1:3], the user provides the same input as shown in FIG. 5C by tracing out a line that results in the default word "how" being displayed in the word choice list. The user then pauses until T=7, when he taps between the "E" and "R" keys (which may result in the display of an updated word choice list). He again pauses until T=9, when he initiates a new trace near the "V" key that ends near the "F" and "R" keys at T=10. At the conclusion of this trace, using the totality of all of the input features (i.e., a first trace (consisting of three corners and two segments), a tap, and the second trace (consisting of two corners and one segment), the disambiguation module updates the word choice list so that the default word displayed in the user interface is "however.")
and return at least one of the first recognized object and the second recognized object, for a recognized object of the accepted input, based on the first probability value assigned to the first recognized object and the second probability value assigned to the second  recognized object. (Kay − [0088] The user interface described herein permits a user to input different types of input features in any order (e.g., to input a trace followed by two taps, followed by three traces, etc.). Furthermore, the user interface permits a user to pause after inputting a first feature (e.g., a trace), and then resume his input (e.g., to input a second trace or to input a tap). After a pause, a disambiguation module may utilize both the input features detected before the pause and after the pause in order to generate a word choice list. [0089] FIG. 5E illustrates how the user interface may receive an input from a user that comprises different types of tactile input features and, in response, displays a word list that is generated using all of the multiple input features. In the example of FIG. 5E, from T=[1:3], the user provides the same input as shown in FIG. 5C by tracing out a line that results in the default word "how" being displayed in the word choice list. The user then pauses until T=7, when he taps between the "E" and "R" keys (which may result in the display of an updated word choice list). He again pauses until T=9, when he initiates a new trace near the "V" key that ends near the "F" and "R" keys at T=10. At the conclusion of this trace, using the totality of all of the input features (i.e., a first trace (consisting of three corners and two segments), a tap, and the second trace (consisting of two corners and one segment), the disambiguation module updates the word choice list so that the default word displayed in the user interface is "however.")
Kay does not explicitly teach: i) a first probability value to the first recognized object and ii) a second probability value to the second recognized object, the first probability value and the second probability value differ from each other; 
However, Guoping teaches: i) a first probability value to the first recognized object and ii) a second probability value to the second recognized object, the first probability value and the second probability value differ from each other; (GUOPING – [pdf page 6-7] primary judgment time T1 is the first probability, and the secondary judgment time T2 is the second probability. The system initializes and sets system parameters. The system parameters include a primary judgment time T1, a secondary judgment time T2, and a judgment distance St. At Step S402: Collect the touch screen information input by the user, and record the touch screen information as a two-dimensional coordinate point sequence (x, y) according to the time sequence, where x and y are the horizontal coordinate and the vertical coordinate of the sampling point, respectively; Step S403: In writing mode, the handwriting movement collected in unit time. The distance is often longer. By comparing the relationship between the cumulative movement distance S and the judgment distance St within the judgment time T1 frame, and switching between different input modes, when the distance S of the actual sampling point sequence is greater than St, the current input is determined to be handwritten input. Step S405, the system enters a handwriting state: instantly displays the user's current handwriting, and starts the back-end handwriting recognition engine to track and recognize the handwriting input in real time, and proceeds to step S411 to complete the input of a single character; Step S407: Perform secondary analysis on the user's subsequent input within the second judgment time T2 to correct possible mode judgment errors; Step S408, judging whether the result of the secondary analysis is the handwriting mode, if it is transferred to step S409, otherwise it is transferred to step S410;In the handwriting input mode, the preferred word of the recognition result is sent to the text editing area, and multiple recognition results are simultaneously displayed in the candidate area for selection confirmation (as shown in Fig. 3a).)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kay, and Guoping as all the inventions are relate to recognizing input from a user. Adding the teaching of Guoping provides Kay with the benefit of avoiding mode switching error between stroke inputs and keypad inputs in multi-mode input management system. Therefore, providing the benefit of not switching between interfaces for stroke inputs and keypad inputs for different type of inputs.
Regarding dependents claim 4, discloses all the features with respect to claim 1 as outlined above
Kay teaches: wherein the accepted input corresponds to different types of input include single-position interactions and multi- position interactions with respect to the interface surface. (Kay – Fig. 5E [0088] The user interface described herein permits a user to input different types of input features in any order (e.g., to input a trace followed by two taps, followed by three traces, etc.). Furthermore, the user interface permits a user to pause after inputting a first feature (e.g., a trace), and then resume his input (e.g., to input a second trace or to input a tap))
Regarding dependents claim 5, discloses all the features with respect to claim 4 as outlined above
Kay teaches: wherein the single- position interactions correspond to positions of the keys and the multi-position interactions correspond to strokes through positions of a plurality of the keys. (Kay – Fig. 5E [0088] The user interface described herein permits a user to input different types of input features in any order (e.g., to input a trace followed by two taps, followed by three traces, etc.). Furthermore, the user interface permits a user to pause after inputting a first feature (e.g., a trace), and then resume his input (e.g., to input a second trace or to input a tap))
Regarding dependents claim 6, discloses all the features with respect to claim 5 as outlined above
Kay teaches: wherein the first recognized object corresponds to recognition of the input as one or more single-position interactions regarding one or more of the keys and the second recognized object corresponds to recognition of the input as one or more single-position interactions disregarding the keys. (Kay – Fig. 5E [0088] The user interface described herein permits a user to input different types of input features in any order (e.g., to input a trace followed by two taps, followed by three traces, etc.). Furthermore, the user interface permits a user to pause after inputting a first feature (e.g., a trace), and then resume his input (e.g., to input a second trace or to input a tap))
Regarding dependents claim 7, discloses all the features with respect to claim 5 as outlined above
Kay teaches: wherein the first recognized object corresponds to recognition of the input as one or more single-position interactions regarding one or more of the keys and the second recognized object corresponds to recognition of the input as one or more single-position interactions disregarding the keys. (Kay – Fig. 5E [0088] The user interface described herein permits a user to input different types of input features in any order (e.g., to input a trace followed by two taps, followed by three traces, etc.). Furthermore, the user interface permits a user to pause after inputting a first feature (e.g., a trace), and then resume his input (e.g., to input a second trace or to input a tap))
Regarding independent claim 8, Kay teaches: A method for recognizing input of multiple input types on computing devices, each computing device comprising a processor and at least one non- transitory computer readable medium for recognizing input under control of the processor, the method comprising: (Kay − [0101-0102] FIG. 6 one or more processors or central processing unit (CPU) 601, and at least one memory 610, computer implemented instructions)
causing display of, on a portion of an interface surface of a computing device, a layout of character keys as a keyboard; (Kay − [0009] FIG. 4 keyboard with character keys)
accepting, at the portion of the interface surface, an input comprising different types of input; corresponding to a handwriting type of input and ii) a second recognized object corresponding to a touch typing type of input or a stroke typing type of input; (Kay – Fig. 5E [0088] The user interface described herein permits a user to input different types of input features in any order (e.g., to input a trace followed by two taps, followed by three traces, etc.). Furthermore, the user interface permits a user to pause after inputting a first feature (e.g., a trace) (this representing the first recognized object), and then resume his input (e.g., to input a second trace or to input a tap) – (this representing the second recognized object).)
assigning, based on determining whether the accepted input forms a handwritten character with one or more prior inputs having been input prior to accepting the accepted input, (Kay – [0089] FIG. 5E illustrates how the user interface may receive an input from a user that comprises different types of tactile input features and, in response, displays a word list that is generated using all of the multiple input features. In the example of FIG. 5E, from T=[1:3], the user provides the same input as shown in FIG. 5C by tracing out a line that results in the default word "how" being displayed in the word choice list. The user then pauses until T=7, when he taps between the "E" and "R" keys (which may result in the display of an updated word choice list). He again pauses until T=9, when he initiates a new trace near the "V" key that ends near the "F" and "R" keys at T=10. At the conclusion of this trace, using the totality of all of the input features (i.e., a first trace (consisting of three corners and two segments), a tap, and the second trace (consisting of two corners and one segment), the disambiguation module updates the word choice list so that the default word displayed in the user interface is "however."))
generating a list of candidates including the first recognized object and the second recognized object, the first recognized object and the second recognized object being ranked based on the first probability value assigned to the first recognized object and the second probability value assigned to the second recognized object; (Kay − [0075] FIG. 5A illustrates a user interface suitable for receiving multi-modal user inputs (e.g., a mixture of taps, traces, hovers, other tactile inputs and/or non-tactile inputs) and outputting words. [0081] Thus, to facilitate an improved user experience, the disclosed user interface may provide user input received from the virtual keyboard area 510 (and other areas of the touch-sensitive display and/or other inputs) to a disambiguation system or module such as the disambiguation module disclosed herein. The disambiguation module resolves the received user input to generate a suggested list of word choices (a "word choice list") that may be rank-ordered or otherwise organized in a logical fashion. The user interface may then display a subset of the word choice list generated by the disambiguation module in the word choice list area 508 (e.g., in an ordered or grouped fashion). Within the word choice list area, one or more default words may be highlighted (e.g., "are" as shown in FIG. 5A) and/or displayed in the output area. [0083] FIGS. 5B-G illustrate various types of user inputs that may be received by the suitable user interface shown in FIG. 5A and analyzed by a disambiguation module to produce a word choice list that is displayed within the user interface. [0088] The user interface described herein permits a user to input different types of input features in any order (e.g., to input a trace followed by two taps, followed by three traces, etc.). Furthermore, the user interface permits a user to pause after inputting a first feature (e.g., a trace), and then resume his input (e.g., to input a second trace or to input a tap). After a pause, a disambiguation module may utilize both the input features detected before the pause and after the pause in order to generate a word choice list. [0089] FIG. 5E illustrates how the user interface may receive an input from a user that comprises different types of tactile input features and, in response, displays a word list that is generated using all of the multiple input features. In the example of FIG. 5E, from T=[1:3], the user provides the same input as shown in FIG. 5C by tracing out a line that results in the default word "how" being displayed in the word choice list. The user then pauses until T=7, when he taps between the "E" and "R" keys (which may result in the display of an updated word choice list). He again pauses until T=9, when he initiates a new trace near the "V" key that ends near the "F" and "R" keys at T=10. At the conclusion of this trace, using the totality of all of the input features (i.e., a first trace (consisting of three corners and two segments), a tap, and the second trace (consisting of two corners and one segment), the disambiguation module updates the word choice list so that the default word displayed in the user interface is "however.")
and returning at least one of the first recognized object and the second recognized object, for a recognized object of the accepted input, based on the first probability value assigned to the first recognized object and the second probability value assigned to the second recognized object. (Kay − [0088] The user interface described herein permits a user to input different types of input features in any order (e.g., to input a trace followed by two taps, followed by three traces, etc.). Furthermore, the user interface permits a user to pause after inputting a first feature (e.g., a trace), and then resume his input (e.g., to input a second trace or to input a tap). After a pause, a disambiguation module may utilize both the input features detected before the pause and after the pause in order to generate a word choice list. [0089] FIG. 5E illustrates how the user interface may receive an input from a user that comprises different types of tactile input features and, in response, displays a word list that is generated using all of the multiple input features. In the example of FIG. 5E, from T=[1:3], the user provides the same input as shown in FIG. 5C by tracing out a line that results in the default word "how" being displayed in the word choice list. The user then pauses until T=7, when he taps between the "E" and "R" keys (which may result in the display of an updated word choice list). He again pauses until T=9, when he initiates a new trace near the "V" key that ends near the "F" and "R" keys at T=10. At the conclusion of this trace, using the totality of all of the input features (i.e., a first trace (consisting of three corners and two segments), a tap, and the second trace (consisting of two corners and one segment), the disambiguation module updates the word choice list so that the default word displayed in the user interface is "however.")
Kay does not explicitly teach: i) a first probability value to the first recognized object and ii) a second probability value to the second recognized object, the first probability value and the second probability value differ from each other; 
However, Guoping teaches: i) a first probability value to the first recognized object and ii) a second probability value to the second recognized object, the first probability value and the second probability value differ from each other; (GUOPING – [pdf page 6-7] primary judgment time T1 is the first probability, and the secondary judgment time T2 is the second probability. The system initializes and sets system parameters. The system parameters include a primary judgment time T1, a secondary judgment time T2, and a judgment distance St. At Step S402: Collect the touch screen information input by the user, and record the touch screen information as a two-dimensional coordinate point sequence (x, y) according to the time sequence, where x and y are the horizontal coordinate and the vertical coordinate of the sampling point, respectively; Step S403: In writing mode, the handwriting movement collected in unit time. The distance is often longer. By comparing the relationship between the cumulative movement distance S and the judgment distance St within the judgment time T1 frame, and switching between different input modes, when the distance S of the actual sampling point sequence is greater than St, the current input is determined to be handwritten input. Step S405, the system enters a handwriting state: instantly displays the user's current handwriting, and starts the back-end handwriting recognition engine to track and recognize the handwriting input in real time, and proceeds to step S411 to complete the input of a single character; Step S407: Perform secondary analysis on the user's subsequent input within the second judgment time T2 to correct possible mode judgment errors; Step S408, judging whether the result of the secondary analysis is the handwriting mode, if it is transferred to step S409, otherwise it is transferred to step S410;In the handwriting input mode, the preferred word of the recognition result is sent to the text editing area, and multiple recognition results are simultaneously displayed in the candidate area for selection confirmation (as shown in Fig. 3a).)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kay, and Guoping as all the inventions are relate to recognizing input from a user. Adding the teaching of Guoping provides Kay with the benefit of avoiding mode switching error between stroke inputs and keypad inputs in multi-mode input management system. Therefore, providing the benefit of not switching between interfaces for stroke inputs and keypad inputs for different type of inputs.
Regarding dependents claim 11, discloses all the features with respect to claim 8 as outlined above
Kay teaches: wherein the different types of input include single-position interactions and multi-position interactions with respect to the interface surface. (Kay – Fig. 5E [0088] The user interface described herein permits a user to input different types of input features in any order (e.g., to input a trace followed by two taps, followed by three traces, etc.). Furthermore, the user interface permits a user to pause after inputting a first feature (e.g., a trace), and then resume his input (e.g., to input a second trace or to input a tap))
Regarding dependents claim 12, discloses all the features with respect to claim 11 as outlined above
Kay teaches: wherein the single- position interactions correspond to positions of the keys and the multi-position interactions correspond to strokes through positions of a plurality of the keys. (Kay – Fig. 5E [0088] The user interface described herein permits a user to input different types of input features in any order (e.g., to input a trace followed by two taps, followed by three traces, etc.). Furthermore, the user interface permits a user to pause after inputting a first feature (e.g., a trace), and then resume his input (e.g., to input a second trace or to input a tap))
Regarding dependents claim 13, discloses all the features with respect to claim 12 as outlined above
Kay teaches: wherein the first recognized object corresponds to recognition of the input as one or more single-position interactions regarding one or more of the keys and the second recognized object corresponds to recognition of the input as one or more single-position interactions disregarding the keys. (Kay – Fig. 5E [0088] The user interface described herein permits a user to input different types of input features in any order (e.g., to input a trace followed by two taps, followed by three traces, etc.). Furthermore, the user interface permits a user to pause after inputting a first feature (e.g., a trace), and then resume his input (e.g., to input a second trace or to input a tap))
Regarding dependents claim 14, discloses all the features with respect to claim 13 as outlined above
Kay teaches: wherein the first recognized object corresponds to recognition of the input as one or more single-position interactions regarding one or more of the keys and the second recognized object corresponds to recognition of the input as one or more single-position interactions disregarding the keys. (Kay – Fig. 5E [0088] The user interface described herein permits a user to input different types of input features in any order (e.g., to input a trace followed by two taps, followed by three traces, etc.). Furthermore, the user interface permits a user to pause after inputting a first feature (e.g., a trace), and then resume his input (e.g., to input a second trace or to input a tap))
Regarding independent claim 15, Kay teaches: A non-transitory computer readable medium having a computer readable program code embodied therein, said computer readable program code adapted to be executed to implement a method for recognizing input of multiple input types on a computing device, the computing device comprising a processor and at least one system non- transitory computer readable medium for recognizing the input under control of the processor, the method comprising: (Kay − [0101-0102] FIG. 6 one or more processors or central processing unit (CPU) 601, and at least one memory 610, computer implemented instructions)
causing display of, on a portion of an interface surface of a computing device, a layout of character keys as a keyboard; (Kay − [0009] FIG. 4 keyboard with character keys)
accepting, at the portion of the interface surface, an input recognizing the accepted input as i) a first recognized object corresponding to a handwriting type of input, and ii) a second recognized object corresponding to a touch typing type of input or a stroke typing type of input; (Kay – Fig. 5E [0088] The user interface described herein permits a user to input different types of input features in any order (e.g., to input a trace followed by two taps, followed by three traces, etc.). Furthermore, the user interface permits a user to pause after inputting a first feature (e.g., a trace) (this representing the first recognized object), and then resume his input (e.g., to input a second trace or to input a tap) – (this representing the second recognized object).)
assigning, based on determining whether the accepted input forms a handwritten character with one or more prior inputs having been input prior to accepting the accepted input, (Kay – [0089] FIG. 5E illustrates how the user interface may receive an input from a user that comprises different types of tactile input features and, in response, displays a word list that is generated using all of the multiple input features. In the example of FIG. 5E, from T=[1:3], the user provides the same input as shown in FIG. 5C by tracing out a line that results in the default word "how" being displayed in the word choice list. The user then pauses until T=7, when he taps between the "E" and "R" keys (which may result in the display of an updated word choice list). He again pauses until T=9, when he initiates a new trace near the "V" key that ends near the "F" and "R" keys at T=10. At the conclusion of this trace, using the totality of all of the input features (i.e., a first trace (consisting of three corners and two segments), a tap, and the second trace (consisting of two corners and one segment), the disambiguation module updates the word choice list so that the default word displayed in the user interface is "however."))
generating a list of candidates including the first recognized object and the second recognized object, the first recognized object and the second recognized object being ranked based on the first probability value assigned to the first recognized object and the second probability value assigned to the second recognized object; (Kay − [0075] FIG. 5A illustrates a user interface suitable for receiving multi-modal user inputs (e.g., a mixture of taps, traces, hovers, other tactile inputs and/or non-tactile inputs) and outputting words. [0081] Thus, to facilitate an improved user experience, the disclosed user interface may provide user input received from the virtual keyboard area 510 (and other areas of the touch-sensitive display and/or other inputs) to a disambiguation system or module such as the disambiguation module disclosed herein. The disambiguation module resolves the received user input to generate a suggested list of word choices (a "word choice list") that may be rank-ordered or otherwise organized in a logical fashion. The user interface may then display a subset of the word choice list generated by the disambiguation module in the word choice list area 508 (e.g., in an ordered or grouped fashion). Within the word choice list area, one or more default words may be highlighted (e.g., "are" as shown in FIG. 5A) and/or displayed in the output area. [0083] FIGS. 5B-G illustrate various types of user inputs that may be received by the suitable user interface shown in FIG. 5A and analyzed by a disambiguation module to produce a word choice list that is displayed within the user interface. [0088] The user interface described herein permits a user to input different types of input features in any order (e.g., to input a trace followed by two taps, followed by three traces, etc.). Furthermore, the user interface permits a user to pause after inputting a first feature (e.g., a trace), and then resume his input (e.g., to input a second trace or to input a tap). After a pause, a disambiguation module may utilize both the input features detected before the pause and after the pause in order to generate a word choice list. [0089] FIG. 5E illustrates how the user interface may receive an input from a user that comprises different types of tactile input features and, in response, displays a word list that is generated using all of the multiple input features. In the example of FIG. 5E, from T=[1:3], the user provides the same input as shown in FIG. 5C by tracing out a line that results in the default word "how" being displayed in the word choice list. The user then pauses until T=7, when he taps between the "E" and "R" keys (which may result in the display of an updated word choice list). He again pauses until T=9, when he initiates a new trace near the "V" key that ends near the "F" and "R" keys at T=10. At the conclusion of this trace, using the totality of all of the input features (i.e., a first trace (consisting of three corners and two segments), a tap, and the second trace (consisting of two corners and one segment), the disambiguation module updates the word choice list so that the default word displayed in the user interface is "however.")
and returning at least one of the first recognized object and the second recognized object, for a recognized object of the accepted input, based on the first probability value assigned to the first recognized object and the second probability value assigned to the second recognized object. (Kay − [0088] The user interface described herein permits a user to input different types of input features in any order (e.g., to input a trace followed by two taps, followed by three traces, etc.). Furthermore, the user interface permits a user to pause after inputting a first feature (e.g., a trace), and then resume his input (e.g., to input a second trace or to input a tap). After a pause, a disambiguation module may utilize both the input features detected before the pause and after the pause in order to generate a word choice list. [0089] FIG. 5E illustrates how the user interface may receive an input from a user that comprises different types of tactile input features and, in response, displays a word list that is generated using all of the multiple input features. In the example of FIG. 5E, from T=[1:3], the user provides the same input as shown in FIG. 5C by tracing out a line that results in the default word "how" being displayed in the word choice list. The user then pauses until T=7, when he taps between the "E" and "R" keys (which may result in the display of an updated word choice list). He again pauses until T=9, when he initiates a new trace near the "V" key that ends near the "F" and "R" keys at T=10. At the conclusion of this trace, using the totality of all of the input features (i.e., a first trace (consisting of three corners and two segments), a tap, and the second trace (consisting of two corners and one segment), the disambiguation module updates the word choice list so that the default word displayed in the user interface is "however.")
Kay does not explicitly teach: i) a first probability value to the first recognized object and ii) a second probability value to the second recognized object, the first probability value and the second probability value differ from each other; 
However, Guoping teaches: i) a first probability value to the first recognized object and ii) a second probability value to the second recognized object, the first probability value and the second probability value differ from each other; (GUOPING – [pdf page 6-7] primary judgment time T1 is the first probability, and the secondary judgment time T2 is the second probability. The system initializes and sets system parameters. The system parameters include a primary judgment time T1, a secondary judgment time T2, and a judgment distance St. At Step S402: Collect the touch screen information input by the user, and record the touch screen information as a two-dimensional coordinate point sequence (x, y) according to the time sequence, where x and y are the horizontal coordinate and the vertical coordinate of the sampling point, respectively; Step S403: In writing mode, the handwriting movement collected in unit time. The distance is often longer. By comparing the relationship between the cumulative movement distance S and the judgment distance St within the judgment time T1 frame, and switching between different input modes, when the distance S of the actual sampling point sequence is greater than St, the current input is determined to be handwritten input. Step S405, the system enters a handwriting state: instantly displays the user's current handwriting, and starts the back-end handwriting recognition engine to track and recognize the handwriting input in real time, and proceeds to step S411 to complete the input of a single character; Step S407: Perform secondary analysis on the user's subsequent input within the second judgment time T2 to correct possible mode judgment errors; Step S408, judging whether the result of the secondary analysis is the handwriting mode, if it is transferred to step S409, otherwise it is transferred to step S410;In the handwriting input mode, the preferred word of the recognition result is sent to the text editing area, and multiple recognition results are simultaneously displayed in the candidate area for selection confirmation (as shown in Fig. 3a).)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kay, and Guoping as all the inventions are relate to recognizing input from a user. Adding the teaching of Guoping provides Kay with the benefit of avoiding mode switching error between stroke inputs and keypad inputs in multi-mode input management system. Therefore, providing the benefit of not switching between interfaces for stroke inputs and keypad inputs for different type of inputs.
Regarding dependents claim 18, discloses all the features with respect to claim 15 as outlined above
Kay teaches: wherein the accepted input corresponds to different types of input include single- position interactions and multi-position interactions with respect to the interface surface. (Kay – Fig. 5E [0088] The user interface described herein permits a user to input different types of input features in any order (e.g., to input a trace followed by two taps, followed by three traces, etc.). Furthermore, the user interface permits a user to pause after inputting a first feature (e.g., a trace), and then resume his input (e.g., to input a second trace or to input a tap))
Regarding dependents claim 19, discloses all the features with respect to claim 18 as outlined above
Kay teaches: wherein the single-position interactions correspond to positions of the keys and the multi-position interactions correspond to strokes through positions of a plurality of the keys. (Kay – Fig. 5E [0088] The user interface described herein permits a user to input different types of input features in any order (e.g., to input a trace followed by two taps, followed by three traces, etc.). Furthermore, the user interface permits a user to pause after inputting a first feature (e.g., a trace), and then resume his input (e.g., to input a second trace or to input a tap))
Regarding dependents claim 20, discloses all the features with respect to claim 18 as outlined above
Kay teaches: wherein a first recognized object corresponds to recognition of the input as one or more single- position interactions regarding one or more of the keys and a second recognized object corresponds to recognition of the input as one or more single-position interaction disregarding the keys. (Kay – Fig. 5E [0088] The user interface described herein permits a user to input different types of input features in any order (e.g., to input a trace followed by two taps, followed by three traces, etc.). Furthermore, the user interface permits a user to pause after inputting a first feature (e.g., a trace), and then resume his input (e.g., to input a second trace or to input a tap))
Regarding dependents claim 21, discloses all the features with respect to claim 20 as outlined above
Kay teaches: wherein the third recognized object corresponds to recognition of the input as one or more multi- position interactions regarding one or more of the keys and a fourth recognized object corresponds to recognition of the input as one or more multi-position interactions disregarding the keys. (Kay – Fig. 5E [0088] The user interface described herein permits a user to input different types of input features in any order (e.g., to input a trace followed by two taps, followed by three traces, etc.). Furthermore, the user interface permits a user to pause after inputting a first feature (e.g., a trace), and then resume his input (e.g., to input a second trace or to input a tap))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL E BARNES JR/Examiner, Art Unit 2177       

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177